ANSTEAD, Judge,
concurring specially.
I agree that the trial court’s judgment granting the former wife a lien against the marital homeplace to secure her interest therein was proper under the facts of this case. Dissolution proceedings are equitable in nature and, in my view, by granting an equitable lien the trial court was doing nothing more than providing a means totally harmless to the appellant-husband for insuring that the husband will comply with his explicit agreement to pay the wife a sum certain out of the proceeds of the sale of the marital home.